UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7273


THOMAS MITCHELL STUTTS,

                Petitioner - Appellant,

          v.

ROBERT M. STEVENSON, III, Warden of Broad River Correctional
Institution,

                Respondent - Appellee,

          and

STATE OF SOUTH CAROLINA,

                Respondent.


Appeal from the United States District Court for the District of
South   Carolina,  at  Anderson.     Jacquelyn   Denise  Austin,
Magistrate Judge. (8:11-cv-00191-SB-JDA)


Submitted:   February 9, 2012               Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Mitchell Stutts, Appellant Pro Se. Melody Jane Brown,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Thomas Mitchell Stutts seeks to appeal the magistrate

judge’s order denying Stutts’s motion for an extension of time. ∗

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                    The

order Stutts seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                   Accordingly, we

dismiss the appeal for lack of jurisdiction.                   We dispense with

oral       argument   because    the    facts   and   legal    contentions    are

adequately      presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.



                                                                      DISMISSED




       ∗
       It appears that the notice of appeal was incorrectly
forwarded to this court as it was directed specifically to the
district court judge who presided over the case when the notice
of appeal was filed.



                                          2